UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2010 Commission file number: 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 Issuer's telephone number, including area code Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: YES NO X Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on April 14, 2011, based on the last sales price on the OTC Bulletin Board on that date, was approximately $68,297,446.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of April 14, 2011 was 72,565,857. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2010 (the “2011 Proxy Statement”). Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K.With the exception of such portions of the 2011 Proxy Statement expressly incorporated by into this Annual Report on Form 10-K by reference, such document shall not be deemed filed as part of this Annual Report on Form 10-K. APPLIED MINERALS, INC. AND SUBSIDIARY YEAR 2-K TABLE OF CONTENTS PART I Page(s) Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 PART II Item 4. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 11 Item 5. Selected Financial Data 12 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 6A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 7. Financial Statements and Supplementary Data 16 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 8A. Controls and Procedures 16 Item 8B. Other Information 17 PART III Item 9. Directors and Executive Officers and Corporate Governance 18 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 12. Certain Relationships and Related Transactions, and Director Independence 18 Item 13. Principal Accounting Fees and Services 18 Item 14. Exhibits 19 PART IV Item 15. Exhibits, Financial Statement Schedules and Reports on Form 8-K 20 NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry. Words such as "believe," "anticipate," "expect," "intend," "plan," "will," "may," and other similar expressions identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-lookingstatements. Factors that might cause such a difference include, but are not limited to, those discussed in the section of this Annual Report entitled “1A. RISK FACTORS.” PART I ITEM 1. BUSINESS HISTORY AND DEVELOPMENT OF THE COMPANY Applied Minerals, Inc. (“the Company”) was originally formed for the purpose of exploring and developing the Atlas Mine, a consolidation of several patented mining claims located in the Coeur d’Alene Mining District near Mullan, Idaho.During 1980 the Company became inactive as a result of a decline in silver prices.In September 1997, the Company became active again through the establishment of a contract mining business, which was the Company’s sole source of revenue until it was discontinued in December 2008 due to adverse economic changes in the mining industry. In 2001 we leased and then, in 2005, acquired the Dragon Mine, a halloysite clay property located in the Tintic Distric of Utah, for the purpose of marketing the unique chemical and morphological characteristics of the clay to a number of advanced application markets. THE DRAGON MINE The Dragon Mine, to our knowledge, is the only source of halloysite clay in the Western Hemisphere large enough, and of high enough purity, to supply commercial-sized application demand.The property is located in the Tintic District of Utah, covering 230 acres of fully owned land with mining permits for extraction of minerals. Formation is attributed to the alteration of fine clay sediments that accumulated on what was then a shallow sea floor over 600 million years ago.From 1949 through 1976, Filtrol Corporation operated the Dragon Mine on a contracted basis for the property’s owner at the time, a subsidiary of Anaconda Mining Company.According to certain mining-related records, Filtrol mined approximately 1.35 million tons of clay from the Dragon Mine for use as an input of a petroleum-cracking catalyst product.The mine was idle from 1977 until it was leased by the Company in 2001.The property was ultimately purchased by the Company in 2005.The current management of the Company hired geologist Dr. Ian Wilson who has supervised our extensive drilling program and continues to explore underground areas of the Dragon property including, but not limited to, two mines developed by prior operators as well as one area that had previously remained unexplored.As of the date of this report, an above-ground area covering approximately 11.5 of the Dragon Mine’s 230 acres have been explored.The extraction of material from certain targeted areas of this resource is in progress.The Company applied for and was granted a large mining permit in early 2011 for which it will be required to post a reclamation surety bond.The Company expects to post the required surety bond in May 2011. The Dragon Mine property also contains five waste piles comprised of material, which can be processed to create a range of halloysite products of different grades of purity.The piles are the result of prior mining operations that took place between 1949 and 1976.The clay mined during that period was used in a petroleum-cracking catalyst application.For that application the clay mined had to contain no more than 2% of an iron oxide impurity.Any clay, which exceeded such limit, was discarded into the piles.To date, Applied Minerals has characterized the chemistry and mineralogy of the surface piles and has developed a processing system to convert them into purified halloysite products.The Company has identified a number of application areas to which it is marketing its waste pile material. In addition to the presence of halloysite, the Dragon Mine also possesses quantities of other clays, such as, kaolinite, illite, smectite as well as iron oxide ores in the form of hematite, goethite and ferrihydrite, and manganese, some of which we are in the process of commercializing. The Dragon Mine is present at the contact between the Silver City quartz monzonite stock and limestone and dolomite of the Paleozoic formation. Gold and siliver is found in veinlets in pervasively altered rocks of the Silver City stock immediately south of the Dragon mine and were one of the first discoveries made in the Tintic district in 1869.The Dragon Mine was mined as a copper-gold deposit not long after these initial findings. The mine’s fissure fault system forms the southern extremity of the Iron Blossom ore run.Within five kilometers of the Dragon Mine, exploration is being carried out by at least one major mining company to determine the possibility of the existance a large copper-gold porphyry.Testing of surface rock samples in the vicinity of the Dragon Mine carried out in the past show anomalous copper values with gold values exceeding one ounce per ton and silver values of approximately five ounces per ton.Records indicate that, during the 1870’s, mining activity at the Dragon Mine had been focused on the iron ore presence at the mine.According to certain records kept by the former U.S. Bureau of Mines, the 305,000 tons of iron ore mined during the 1870’s produced 18,000 ounces of gold and 928,000 ounces of silver. The Company has spent significant resources on the exploration of its Dragon Mine property.The results of the extensive drilling program supervised by the Company’s consulting geologist has identified what is believed to be a sufficient amount of clay material, both underground and on the surface of the property, to support a commercial operation.The clay mineral identified at the Dragon Mine has been classified by level of purity.The Company will not be able to refer to the mineral found in its Dragon Mine property as a “reserve” until it can demonstrate the deposit is economically viable.As the Company continues to sell its halloysite clay products into existing and developing markets, it will revisit the possibility of classifying its deposit as a reserve. Our exploration expenses for the twelve months ending December 31, 2010 and 2009 were $2,307,202 and $1,299,753 respectively, on the halloysite clay project. 3 PROCESSING The Company has a dry-process facility at its Dragon Mine property with which it is able to process the material from the underground areas of the Dragon Mine.Additionally, the Company has a tolling agreement with KaMin Performance Minerals, LLC, utilizing a wet process technology, to commercialize the material from the waste piles. COMMERCIAL APPLICATIONS OF HALLOYSITE Halloysite is an aluminosilicate clay exhibiting a rare, naturally occurring hollow tubular structure.Halloysite tubes have a length in the range of 0.5 - 3.0 microns, an exterior diameter in the range of 50 - 70 nanometers and an internal diameter (lumen) in the range of 15 - 30 nanometers.The clay is non-toxic and natural, demonstrating high biocompatibility without posing any risk to the environment.It is chemically identical to commonly used kaolin clay (Al2Si2O5(OH)4 x nH2O) with one layer of water molecules existing between layers of alumina and silica. Formation of halloysite occurs when kaolin sheets roll into tubes due to the strain caused by a lattice mismatch between the adjacent silicone dioxide and aluminum oxide layers.This is a process that occurs over millions of years under extremely rare geological conditions. The results of research carried out by the Company, academic institutions, and other third parties have determined that the unique morphological and chemical characteristics of the Dragon Mine’s halloysite resource add functionality to applications such as, but not limited to, the controlled release of biological and chemical agents, polymer-related additives, fillers and fire retardants, paints and coatings, agricultural products, sorbents for environmental remediation, oil field drilling minerals, catalysts, filtration technologies, hydrogen storage for fuel cells and cosmetics. To our knowledge, the only other large-scale commercial source of halloysite clay is located in New Zealand.The New Zealand property, which is owned by Imerys, (Euronext: NK), has been historically focused on supplying its halloysite clay to the porcelain, fine china and other commodity-like markets.Our primary focus, however, is centered on marketing the Dragon Mine’s halloysite clay to certain advanced application markets to which the material’s unique morphological and chemical characteristics provides enhanced functionality, contributing to the development of a number of high-performance products within an range of industries.At the time of this report, we have sold our Dragon Mine clay to two customers who plan to utilize it in plastic applications.Additionally, we are at different stages of the halloysite commercialization process with at least one hundred potential customers. The Company currently markets its line of halloysite-based products under the Dragonite™ name.A description of certain application markets for which products have been developed, or will be developed, utilizing the Company’s Dragonite are provided below. FUNCTIONAL FILLERS AND ADDITIVES FOR POLYMER COMPOSITES High-performance functional fillers and additives are generally defined as particulates, whether spherical, platy, fibrous or tubular, which are introduced into a polymer matrix to enhance or create specific properties in an end product.Traditionally, fillers, such as talc, kaolin, silica and glass fibers have been loaded into polymer matrices to reduce costs by partially replacing more expensive resin.Functional fillers and additives are now used to improve mechanical properties such as impact strength, tensile strength, modulus, elongation at break and toughness, improve electrical properties such as conductivity and insulation, create flame retardancy (smoke suppression and char formation), improve polymer processing characteristics such as rheology, melt flow and viscosity, reduce weight and decrease permeability within plastics. The factors driving the increased utilization of functional fillers and additives in plastics include, but are not limited to, the need for greater mechanical properties in high performance applications, the adoption of increasingly stringent environmental and safety legislation, the demand for lighter engineered plastic components, and the development of surface modifiers, allowing for the utilization of a wider array of materials as fillers and additives.According to Frost & Sullivan, the market for functional fillers and additives in 2008 was approximately $11.6 billion (approximately 15.7 million tons by volume), with mechanical property modifiers, electrical property modifiers and processing aids representing approximately 79.2%, 10.0% and 5.6% of the market, respectively.According to Frost & Sullivan, the market for functional fillers and additives in plastics is expected to grow to approximately $18.4 billion (20.1 million tons by volume) by 2015. We currently produce and market Dragonite-XR ™ as our high performance, halloysite-based functional filler and Dragonite-HP ™ as our high performance, halloysite-based functional additive.Dragonite-XR is used at loading rates of 5.0% - 40.0% by weight while Dragonite-HP, in many applications, is utilized at loading rates of just 1.0% - 5.0% by weight.The unique tubular morphology, naturally exfoliated state and uniform surface charge of the Dragonite clay results in an even dispersion throughout the polymer matrix without the need for a costly surface modification required by other silicate fillers and additives.The complete dispersion of the Dragonite clay throughout the polymer matrix results in a significant enhancement in a number of mechanical properties of the polymer such as, but not limited to, increased stiffness, strength, and impact resistance (ability to resist fracturing under certain stresses), a reduction in uneven shrinkage and warpage, and improvement in fire retardant properties. Plastic manufacturers are continuously looking to either (i) improve the mechanical properties of an engineered plastic component without sacrificing impact resistance or (ii) reduce the manufacturing costs and weight of an engineered plastic component by replacing a portion of the resin with a lower cost filler without sacrificing mechanical properties.Traditionally, when a manufacturer desires to increase the mechanical properties of a plastic component it must either use a higher cost resin or utilize a filler to obtain the desired mechanical improvements. 4 The utilization of a higher cost resin will reduce the profitability of the component and the use of a filler degrades the impact resistance of the component.We have found that the utilization of Dragonite-HP at loadings of 1.0% - 2.0% by weight allows a manufacturer to both avoid the use of a more expensive resin while increasing mechanical properties, such as strength and modulus (a measure of elasticity), of an engineered plastic component without sacrificing impact resistance.When looking to reduce the cost and weight of a component through the partial replacement of resin with traditional fillers, a manufacturer must frequently accept a certain level of degradation of the mechanical properties of the component to achieve such cost savings and weight reduction.We have found the utilization of Dragonite-HP at loadings of 1.0% - 2.0% by weight enables a manufacturer to reduce both the resin-related cost and weight of a plastic component without have to accept a decline in mechanical properties.We have also found that Dragonite-XR, at relatively high loading rates by weight, not only improves certain mechanical properties without impairing impact resistance but also adds fire retardant characteristics to the polymer. In addition to providing mechanical property improvements, we have also found that the utilization of Dragonite-HP contributes to the reduction of the manufacturing cycle time of a number of resin-based components by 20.0% - 27.0%.Cycle time represents the amount of time it takes to manufacture a single engineered plastic component.A reduction in cycle time, depending on the degree, can produce significant cost savings for a manufacturer.Dragonite produces a nucleating effect within a polymer matrix, which shortens the time it takes for a part to solidify within a mold, resulting in a shorter manufacturing cycle time.To our knowledge, Dragonite-HP is only one of two additives on the market that can nucleate high-density polyethylene.We have filed a provisional patent with respect to this technology. We are currently marketing the benefits of Dragonite-XR and Dragonite-HP to the mechanical property modifier and processability modifier segments of the high performance filler market.According to Frost & Sullivan, in 2008 the market for mechanical property modifiers was approximately $9.2 billion (13.7 million tons by volume) with carbon black representing approximately 80% of the market by value (approximately 68.0% by volume), precipitated silica, silica fume, and fumed silica representing approximately 14.3% of the market by value (approximately 13.0% by volume) and calcium carbonate representing 1.8% of the market by value (approximately 4.0% by volume). According to Frost & Sullivan, carbon black dominates the tire reinforcement market, precipitated silica is increasingly being used as a “green” reinforcement filler in tires, silica fume is used as a reinforcement for cement and certain plastics, fumed silica is used to reinforce rubber and calcium carbonate is used primarily to strengthen PVC.Except for carbon black as a tire filler, our research shows that Dragonite outperforms these other fillers under a number of scenarios and, as such, is presented with sizeable market opportunities both in terms of values and volumes.For example, at the time of this report, two customers of ours are utilizing our Dragonite-HP additive in high-density polyethylene applications to obtain mechanical property improvements.The annual global demand for high-density polyethylene is approximately 100 million pounds, which presents an attractive market opportunity for us even if we penetrate a relatively small portion of the market. Fire Retardants Fillers According to Industrial Minerals Magazine, the world market for flame retardant additives for polymers is approximately 1.65 million tons, with a value of over $2.8 billion.Mineral-based flame retardants, such as Dragonite-XR, represent 50% of the market by volume and 35% by value.UL 94 is a plastics flammability standard released by Underwriters Laboratories of the USA. The standard classifies plastics according to how they burn in various orientations and thicknesses.For plastic composites the highest rating that can be achieved, with respect to the applications into which Dragonite-XR is being marketed, is V0. The results of research and development activities carried out by the Company and certain potential commercial customers has demonstrated that the introduction of Dragonite-XR into polymer matrices at loadings between 30% and 50% by weight produces a V0 flame retardant rating for the composite.Additionally, unlike other mineral-based flame retardants, the Dragonite-XR increases the mechanical properties and retains the impact resistance of the plastic into which it is loaded.We have found that the structural water bound to Dragonite-XR, when liberated at 400° C, most likely contributes to the flame retardant capability of the filler.Dragonite-HP has been shown to act as an effective char forming additive that can be used in conjunction with other mineral-based flame retardant to improve both mechanical properties and the flame retardancy of a plastic composite.As the demand for mineral-based flame retardants, such as aluminum trihydrate, magnesium hydroxide and hydromagnesite, continue to grow due to the effects of the ban of the use of halogenated flame retardants, we expect Dragonite-XR to be attractively positioned to compete with these alternative flame retardant fillers. CONTROLLED RELEASE CARRIER The results of research and development activities carried out by the Company, certain potential commercial customers, and a number of academic institutions have demonstrated that the tubular nature of the Dragonite clay can act as an effective carrier of active ingredients, enabling an agent to be released from the carrier over an extended time frame.This controlled release capability can be utilized in a wide array of applications including, but not limited to, anti-corrosive and anti-mold paint applications, agricultural applications, cosmetics, and certain pharmaceutical products, which would require the prevention of overdosing. The release rates of the agent from the Dragonite can be controlled through the selection of tube diameter and length and the type of encapsulation method utilized.The controlled-release capability provided by the Dragonite reduces the amount of active agent needed to achieve desired results, translating into significant cost savings and environmental protection.The Company is a co-exclusive licensee of the Naval Research Lab’s patented halloysite-based, controlled-release technology for certain applications.We are currently working with a number of partners to commercialize certain applications utilizing the patented controlled-release technology. According to BCC Research, the market for materials used as carriers for controlled release applications was $572.8 million in 2007 and is expected to grow to $787.5 million in 2012. 5 ENVIRONMENTAL REMEDIATION Dragonite, due to its high selectivity of toxic compounds, high porosity, high surface area, fine particle size, fast adsorption rate and high absorption capacity, acts as an effective sorbent in environmental remediation and emissions capture.According to the results of research and development activities carried out by the Company and certain academic institutions, Dragonite can be utilized to facilitate the remediation of environments polluted with oil, PCB’s, toluene, phenols, methylene blue, chromium-6, ammonium, heavy and alkali metals, and uranium. In a deepwater environment, Dragonite performs as an effective sieve to sequester pollutants released from a variety of sources such as oil spills, power plant and mine site run-off.Once captured in the clay, the pollutant is immobilized in a solid form, which can be collected and disposed of in an environmentally friendly manner.Dragonite works as a hydrocarbon remediation material through its ability to adsorb, de-emulsify and disperse micro-droplets of oil, which then float in the upper water column of the deep-sea environment.The outer silica surface of Dragonite rapidly enhances the growth of bacteria necessary, which is necessary for hydrocarbon degradation. According to research conducted by the Company and certain academic institutions, Dragonite is able to adsorb between 85% and 245% of its weight in oil.Data indicates that upon colonization of bacteria within the Dragonite clay, 98% of the adsorbed hydrocarbon naturally degrades within 7 days, eliminating the need to retrieve the sequestered oil.In a marshland environment, Dragonite adsorbs the oil via capillary “wicking” and prevents penetration to the subsurface.Because Dragonite does not need to be recovered once the oil is adsorbed, disruption of the marsh wildlife is avoided. AGRICULTURE Dragonite provides a natural, environmentally friendly solution for a more direct and efficient delivery method of often-toxic agricultural agents.Utilizing the inner lumen of the clay as a natural reservoir, Dragonite is able to load, store, and control the release of a range of agents in a uniform manner, which, in turn, allows a lower loading of a substance, such as pesticide or herbicide, to be as effective as a higher loading delivered in a more traditional manner.Dragonite release rates can be controlled to match the duration of a growth or reproductive cycle, resulting in a reduction of the frequency of applications of an agent. The ability to both utilize lower loadings of toxic agents and reduce the frequency of their application will lead to an improvement in the safety of applying such agricultural agents and prevent of harmful run-off which results from traditional agricultural spraying. CATALYSTS & MOLECULAR SIEVES Dragonite works as an excellent binder to zeolite crystals to enhance a molecular sieve’s productivity in critical functions such as drying of natural gas and air, separation of liquid from product streams, and separation of impurities from a gas stream.Dragonite possesses a superb dispersion ability that allows it to combine with the zeolite crystals without attracting to them or reducing the rate of diffusion of liquids and gases.Dragonite’s fine particle size, porosity, and thermal stability also ensure that adsorbates diffuse rapidly through the sieve without affecting the adsorbent blend’s physical properties. Dragonite is proven to be an effective catalyst and catalyst support for the hydrotreatment and hydrodemetalation of hydrocarbonaceous feedstocks.The clay’s unique tubular morphology, pore size, thermal stability, and high surface area create a perfect recipe for removing impurities such as metals, sulfur, nitrogen, and asphaltenes.Halloysite from the Dragon Mine was previously dedicated strictly to this application, successfully supplying the market over 1.1 million tons of material.Certain results of our drilling program demonstrate that we can produce commercial quantities of clay from the Dragon Mine that meet the purity requirements of catalyst applications.According to the U.S. Geological Service’s 2008 Minerals Yearbook, approximately 337,000 tons of various clays were used in catalyst applications. COSMETICS Dragonite’s tubular morphology is uniquely suited for an array of cosmetic applications.Dragonite has been shown to be capable of functioning as a non-irritating carrier and release mechanism of cosmetic ingredients for a long lasting application.Additionally, the adsorptive nature of the Dragonite clay serves as an effective hypoallergenic skin cleanser capable of removing unwanted toxins and oils from the skin without the need for harsh chemicals.Dragonite is also capable of exfoliating the skin.We are currently assessing commercial opportunities for the unique cosmetic-related characteristics of Dragonite within the skincare segment of the cosmetic industry. RESEARCH & DEVELOPMENT The Company’s research and developments efforts are focused on the continued creation of commercial applications based on the unique morphological and chemical characteristics of the Dragon Mine’s halloysite resource.We have engaged a number of highly regarded consultants who have expertise in controlled release technologies, advanced material development, and polymer engineering. In 2008, we engaged Ian Wilson, Ph.D. as our consulting geologist.Dr. Wilson has supervised our drilling program and has played a critical role in classifying the mineralization of the Dragon Mine property, which is essential to the successful commercialization of the mine’s deposit.Dr. Wilson is a member of iom3 (Institute of Materials, Minerals and Mining of the UK).His Ph.D. was carried out on wall rock alteration and trace element dispersion patterns around gold and tin ore bodies in Ashanti Gold Mine, Ghana and Geevor Tin Mine, Cornwall, respectively. From 1974 to 2001 he worked with English China Clays/Imerys mainly as a geologist and with management roles in Brazil, Spain, Sweden and China. Since his retirement in 2001, he has worked as an independent consultant dealing with many industrial minerals including halloysite. Since 2008, we have utilized the services of Steve Hillier, Ph.D. of the James Hutton Institute (Scotland, UK) (formerly known as Macaulay Institute) to analyze the mineralogical characteristics of the Dragon Mine deposit.Dr. Hillier works closely with Dr. Wilson to characterize our property.Dr. Hillier has a Ph.D. from Southampton University (UK) and his research interests revolve around a mixture of clay, soil and environmental mineralogy.Dr. Hillier is considered a leading expert in his field of research. 6 In 2009, we entered into a development agreement with Yuri M. Lvov, Ph.D., a professor of chemistry at Louisiana Tech University and the T.C. Pipes Eminent Endowed Chair on Micro and Nanosystems at the Institute for Micromanufacturing (Louisiana Tech University).The scope of the agreement includes, among other things, the development of the Dragon Mine halloysite as part of an anti-corrosion paint application in addition to the development of other emerging applications. In 2009, we entered into an agreement with Transmit Technology Group, LLC (“TTG”) of Austin, TX to act as our research and development facility focused primarily on polymer composite applications.TTG provides contract research and development, testing, technical marketing and consulting services to domestics and international plastic resin producers, compounders, and converters.Amit Dharia, Ph.D., is President of TTG.Dr. Dharia has over 23 years of experience in the plastics industry focused primarily on R&D and new product development.Dr. Dharia is advising us with regard to its pursuit of opportunities within the polymer composite market.Dr. Dharia is also acting as an agent with respect to the sale of Dragonite into customer applications, which he plays a role in developing. In May 2010, we entered into a consulting agreement with Yash Khanna of Innoplast Solutions.Dr. Khanna has over 34 years of highly diversified experience within the plastics industry focused primarily on new product development and marketing.Dr. Khanna is consulting us on the development, commercialization and marketing of polymer-based applications that utilize our halloysite clay to enhance performance.Dr. Khanna is also acting as an agent with respect to the sale of Dragonite into customer applications, which he plays a role in developing. In October 2010, we entered into an agreement with KibbeChem, Inc. in which KibbeChem agreed to act as the Company’s partner to toll pelletize a new range of high performance Dragonite™ branded halloysite clay products developed specifically for the polyolefin and elastomer markets.These solution-driven products contain a grade of our Dragonite to be used as a multi-functional additive designed to provide a meaningful improvement in properties at loadings of just 1 to 3%. In February 2011, we hired Chris DeArmitt, Ph.D. as our Chief Technology Officer.Dr. DeArmitt is a globally recognized expert in plastics, functional fillers and additives.His experience spans all facets of the value chain, having served in senior level positions in areas including R&D, product development, and marketing during his tenures at Electrolux (OEM), BASF (plastics & additives manufacturer) and Hybrid Plastics (specialty additives producer).Dr. DeArmitt worked with the Company as a technical advisor for seven months before being named Chief Technology Officer. GOVERNMENTAL REGULATION DRAGON MINE Utah requires a permit to handle explosives, and we maintain such a license under the U.S. Bureau of Alcohol Tobacco and Firearms (ATF, USC18, Chapter 40).As of December 31, 2010, we had such a license.We have conducted, and may continue to conduct, exploration activities at the Dragon Mine.The Utah Department of Natural Resources sets the guidelines for exploration and other mineral related activities based on provisions of the Mined Land Reclamation Act, Title 40-8, Utah Code Annotated 1953, as amended, and the General Rules and Rules of Practice and Procedures, R647-1 through R647-5.We have received the proper permit from them.We carry a Mine Safety and Health Administration (MSHA) license (#4202383) for this property and report as required to this agency. We currently have a permit that allows for small mining operations at the Dragon Mine and are in the process of obtaining a permit that will allow us to conduct large mining operations at the property.The Company applied for and was granted a large mining permit in early 2011 for which it will be required to post a reclamation surety bond.The Company expects to post the required surety bond in May 2011. EMPLOYEES As of December 31, 2010, Applied Minerals, Inc. and its subsidiary had 12 employees.None of our employees were covered by a collective bargaining agreement, we have never experienced a work stoppage, and we considered our labor relations to be excellent. 7 ITEM 1A.RISK FACTORS RISK FACTORS AN INVESTMENT IN OUR SECURITIES IS VERY SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK FACTORS, ALONG WITH THE OTHER MATTERS REFERRED TO IN THIS ANNUAL REPORT, BEFORE YOU DECIDE TO BUY OUR SECURITIES.IF YOU DECIDE TO BUY OUR SECURITIES, YOU SHOULD BE ABLE TO AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. As of the date of filing this report, the Company has not commercialized the Dragon Mine and, historically, had to rely on cash flow generated from its contract mining business, the sale of stock and this issuance of debt to fund its operations. The contract mining business was discontinued in December 2008.At the current time the Company has obligations in excess of its liquid assets.If the Company is unable to fund its operations through the commercialization of the Dragon Mine, the sale of equity and/or debt, or a combination of both, it may have to file bankruptcy.The Company is currently seeking additional financing though there is no assurance that it will be able to do so. ABILITY TO CONTINUE TO OPERATE AS A GOING CONCERN At December 31, 2010 and 2009, the Company had accumulated deficits of $31,543,411 and $26,775,696, respectively, in addition to limited cash and unprofitable operations.For the years ended December 31, 2010 and 2009, the Company sustained net losses before discontinued operations of $4,891,525 and $6,701,498, respectively.These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The Company's continuation as a going concern is contingent upon its ability to obtain additional financing and to generate revenue and cash flow to meet its obligations on a timely basis.Management's plans in this regard are to raise equity financing as required.There are no assurances we will be able to obtaining financing on acceptable terms if at all. NO SIGNIFICANT REVENUE HAS BEEN GENERATED FROM THE SALE OF THE COMPANY’S DRAGONITE HALLOYSITE CLAY PRODUCT Through December 31, 2008, our only source of revenues from operations, with minor exceptions, was from our contract mining business, which was closed on December 31, 2008 and will not be restarted.The Company has yet to generate any significant revenue from the sale of its Dragonite halloysite clay products.During 2010, small amounts of revenue were generated through the sale of samples of Dragonite clay to academic institutions and commercial entities for research and development purposes.One cannot assume that any significant revenue will be generated from the sale of halloysite clay in 2011 or beyond. WE HAVE EXPERIENCED CONTINUED, ANNUAL OPERATING LOSSES SINCE SEPTEMBER 1997. We have experienced annual operating losses since our reactivation in September 1997.As of December 31, 2010, we had an accumulated deficit of $31,543,411.We cannot assure that our proposed products, if fully developed, will be successfully marketed or that we will ever achieve significant revenues or profit margins. WE CAN PROVIDE NO ASSURANCE THAT OUR PRODUCTS WILL BE SUCCESSFULLY COMMERCIALIZED The development or modification of a product that utilizes our Dragonite halloysite frequently requires a manufacturer to expend resources to modify certain aspects of its manufacturing processes.We can provide no assurance that potential customers will be willing to expend the resources necessary to commercialize products utilizing Dragonite. THE COMPANY’S SUCCESS DEPENDS LARGELY ON THE COMMITTED SERVICE AND AVAILABILITY OF KEY PERSONNEL In January 2009, Material Advisors, LLC was engaged to assume the managerial responsibilities of Applied Minerals, Inc.Also in January 2009, Andre Zeitoun, the majority partner of Material Advisors, LLC, assumed the role of President and CEO of Applied Minerals, Inc.Mr. Zeitoun has played a critical role in leading the effort to commercialize the Company’s Dragon Mine property.If the Company loses the service of Mr. Zeitoun, there is no assurance that the Company would be able to attract and retain a qualified replacement. THERE ARE NO ASSURANCES THAT OUR HALLOYSITE PRODUCTS WILL GAIN ADEQUATE COMMERCIAL ACCEPTANCE We have spent, and will continue to spend, considerable resources on the development of halloysite-based products for a number of applications, which, we believe, would benefit from the utilization of our halloysite clay.Despite the advantages we believe our products provide, there are no assurances that the manufacturers of the applications, to which we are marketing our products, will move to incorporate our halloysite clay into their respective applications.If this does not happen, our ability to achieve significant revenue and profit margins may be impaired. THE COMPANY’S SUCCESS DEPENDS, IN PART, ON ITS ABILITY TO MAINTAIN RELATIONSHIPS WITH CONSULTANTS WHO ASSIST US WITH THE RESEARCH AND DEVELOPMENT OF OUR PRODUCTS. We currently engage a number of consultants who have assisted us with the research and development of our products.We engage one consultant, in particular, who provides us with access to laboratory facilities through which we much of our product testing is conducted.If we are unable to continue to identify and maintain relationship with consultants who are familiar with halloysite and have expertise in the application areas for which we plan to develop products, our ability to successfully commercialize the Dragon Mine property will be impaired. 8 THERE IS COMPREHENSIVE FEDERAL, STATE AND LOCAL REGULATION OF THE EXPLORATION INDUSTRY THAT COULD HAVE A NEGATIVE IMPACT OUR MINING OPERATIONS. Exploration operations are subject to federal, state and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment.Exploration operations are also subject to federal, state and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of exploration methods and equipment.We require various permits from government bodies for exploration operations to be conducted including a large mine permit from the state of Utah.We can provide no assurances that we will be able to maintain such licenses.No assurance can be given that environmental standards imposed by federal, state or local authorities will not be changed or that any such changes would not have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on our financial position.Additionally, we may be subject to liability for pollution or other environmental damages that we may elect not to insure against due to prohibitive premium costs and other reasons.Management is aware of the necessity of obtaining proper permits prior to conducting any exploration activity. FAIR MARKET VALUE We have recorded our properties held for sale at what we believe to be fair market value.We are actively seeking to sell such properties.There can be no assurance we can sell such properties at the value recorded, if at all. APPLICABILITY OF "PENNY STOCK RULES" TO BROKER-DEALER SALES OF OUR COMMON STOCK COULD HAVE A NEGATIVE EFFECT ON THE LIQUIDITY AND MARKET PRICE OF OUR COMMON STOCK. Our common stock is not quoted on any exchange or on NASDAQ, and no other exemptions currently apply.Therefore, the SEC "penny stock" rules govern the trading in our common stock.Before a broker-dealer can sell a penny stock, SEC rules require the firm to first approve the customer for the transaction and receive from the customer a written agreement to the transaction.The firm must furnish the customer a document describing the risks of investing in penny stocks.The firm must tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade.Finally, the firm must send monthly account statements showing the market value of each penny stock held in the customer’s account.Generally, brokers subject to the "penny stock" rules when effecting transactions in our securities may be less willing to comply with the “penny stock rules.”This may make it more difficult for investors to dispose of our common stock. 9 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES PRINCIPAL OFFICE As of the date of this filing, the primary corporate office was located at 110 Greene Street, Suite 1101, New York, N.Y., 10012.We also rent office space at 630 East Mullan Avenue #D, Osburn, Idaho 83849. MINING PROPERTIES We have assets of real property, mineral leases and options.The following section describes our right, title, or claim to our properties and each property's location.This section also discusses our present plans for exploration of the properties. JUAB COUNTY, UTAH Dragon Mine The Dragon Mine property, located in Juab County, Utah near the City of Eureka (Tintic Mining District), has been principally exploited for halloysite clay.It is located approximately 2 miles southwest of Eureka, Utah and can be accessed via state highway and county road. The Union Pacific Railroad has a spur approximately 2 miles from the property.Electrical power is located approximately 1.5 miles from the site and there was no evidence of a water source on the property except in the mine shaft. The property consists of 38 patented mining claims, approximately 230 acres, located in the following sections: T10S, R2W, sections 29, 30, 31, and T10S, R3W, Section 36, all relative to the Salt Lake Meridian.We leased the property in 2001 and on August 18, 2005, we purchased the property for approximately $500,000 in cash. From 1950 through 1977, the Dragon Mine was operated by Filtrol Corporation.To the best of our knowledge, the mineral mined at the property was used primarily as an input of a petroleum-cracking product.The property was idle from 1977 until 2001 when we entered into a lease on the property.Previous owners' records indicate that over 1.35 million tons of clay mineral was mined at the property between 1950 and 1977.The Company exercised a right to purchase the mine on August 18, 2005 for $500,000 cash. In 2008, the Company engaged Ian Wilson, a geological consultant, to conduct a survey of the 230-acre property.Dr. Wilson has supervised an extensive drilling program at the mine to classify the mineralization at the mine.The drilling program has covered approximately 11.5 acres of underground mineralization and approximately 34 acres of above ground waste piles, which contain mineralization.At the Dragon Mine, the following minerals have been identified: halloysite, kaolinite, illite, smectite, and iron ore. The Company has a facility at its Dragon Mine property with which it is able to process certain material from the underground areas of the mine.Additionally, the Company has a tolling agreement with KaMin Performance Minerals, LLC to process material from the waste piles. In addition to the presence of halloysite, the Dragon Mine also possesses commercial quantities of kaolinite, illite smectite and iron ore.Additionally, within five kilometers of the Dragon Mine, exploration is being carried out by two major mining companies to determine the possibility of the existance a large copper-gold porphyry.Testing of surface rock samples in the vicinity of the Dragon Mine carried out in the past show anomalous copper values with gold values exceeding one ounce per ton and silver values of approximately five ounces per ton. Records indicate that, during the 1870’s, mining activity at the Dragon Mine had been focused on the iron ore presence at the mine.According to certain records kept by the U.S. Bureau of Mines, the 305,000 tons of iron ore mined during the 1870’s produced 18,000 ounces of gold and 928,000 ounces of silver. Certain geological research indicates that the existance of certain clays, such as the ones found at the Dragon Mine, is one of a number of possible indicators of the possible presence of an underground copper-gold porphyry.We are currently evaluating the feasibility of exploring for a potential copper-gold deposit at the Dragon Mine.If we decide to pursue such exploration activities, we can provide no assurance that our exploration activities will be successful. PROPERTIES HELD FOR SALE Shoshone County, ID We own approximately 900 acres of fee simple property and patented mining claims, and 260 acres of mineral rights and unpatented claims, located in the Coeur d'Alene mining district in Shoshone County, Idaho, commonly referred to as the Silver Valley of North Idaho.At December 31, 2010, this property was classified as held for sale.We are actively seeking to sell our properties in Idaho, however, we cannot provide any assurances that we will be able to do so. ITEM 3. LEGAL PROCEEDINGS In accordance with SFAS No. 5, Accounting for Contingencies, when applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated. In addition to the matters described herein, we are involved in or subject to, or may become involved in or subject to, routine litigation, claims, disputes, proceedings and investigations in the ordinary course of business, which in our opinion will not have a material adverse effect on our financial condition, cash flows or results of operations.Currently, we have no lawsuits, claims, proceedings and investigations pending involving us. 10 PART II ITEM 4. MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERS MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Prices for Our Common Stock Through mid December 2007, our common stock was quoted on the National Association of Securities Dealers, Inc. Electronic Bulletin Board (the “OTC Bulletin Board”).After that date, our common stock was quoted on the pink sheets under the symbol “ALMI” through November 2009.Presently, our common stock is quoted on the OTCBB under the symbol “AMNL.”The following quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission, and may not represent actual transactions.The source of information for the years 2010 and 2009 were found at http://finance.yahoo.com Year 2010 Year 2009 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Record Holders As of December 31, 2010, there were approximately 1,545 holders of record of our common stock.This number does not include an indeterminate number of shareholders whose shares are held by brokers in street name. Dividends Since we became a reporting company in 1999, we have never declared or paid any cash dividend on our common stock.We are not subject to any restrictions or limitations relating to the declaration or payment of dividends other than those imposed by state corporate laws applicable to corporations generally.If we pay a dividend in common stock, the Conversion Prices of the 10% PIK Convertible Notes due 2018 will be adjusted accordingly. Equity Compensation Plans In October 2008, Mr. Morris D. Weiss, a former director, was named the Company’s Chief Restructuring Officer for a period of six months and, as part of his agreement with us, was granted 550,000 options with an exercise price of $0.70 per share and a term of 10 years.250,000 of these options vested upon the appointment of Mr. Weiss as Chief Restructuring Officer and the remaining 300,000 options vested at the conclusion of his term as Chief Restructuring Officer.In May 2009, Mr. Weiss was granted an additional 100,000 options an exercise price of $0.70 per share and a term of 10 years for work related to a class action settlement.As of the date of this report, the 100,000 have fully vested. In December 2008, the Company entered into a Management Agreement with Material Advisors LLC, a management services company.The agreement granted Material Advisors, LLC 6,583,277 options to purchase common stock at $0.70 per share with a ten-year term.The options vest equally over 36 months starting on the effective date of the Management Agreement.A copy of the Management Agreement was filed as an 8-K on January 7, 2009. In October 2009, as compensation related to his election as Chairman of the Board of Directors, John Levy was granted 125,000 options that have an exercise price of $0.70 per share and a term of five years.The options vest quarterly over a 12-month period beginning October 1, 2009. 11 In March 2010, as compensation related to his position as Chairman of the Board of Directors, John Levy was granted 60,000 options that have an exercise price of $1.00 per share and a term of five years.The options vest monthly over a twelve-month period beginning in October 1, 2010. Equity Compensation Information As of December 31, 2010 Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders - 0 - - 0 - Equity compensation plans not approved by security holders $ Total $ RECENT SALES OF UNREGISTERED SECURITIES In 2010, we sold stock in several transactions not registered under the Securities Act as listed below.Management at the time deemed such sales to be exempt under Section 4(2) of the Securities Act and indicated that all sales were made to accredited investors. During May 2010, the Company sold to accredited investors $1,500,000 principal amount of Series 10% PIK-Election Convertible Notes due December 15, 2018 (the “May 2010 Notes”) at a conversion price of $1.00 per share (the “Conversion Price”) and entered into a Registration Rights Agreement in connection with the shares of common stock to be issued upon conversion of the Notes. During October 2010, the Company sold to accredited investors $3,050,000 principal amount of Series 10% PIK-Election Convertible Notes due December 15, 2018 (the “October 2010 Notes”) at a conversion price of $1.00 per share (the “Conversion Price”) and entered into a Registration Rights Agreement in connection with the shares of common stock to be issued upon conversion of the Notes. Pursuant to an Agent Agreement with the Company dated October 25, 2010, a placement agent acted as agent for the Company in identifying certain accredited investors who purchased the October 2010 Notes. With respect to the sale of the October 2010 Notes, the Company agreed to pay the placement agent a cash fee of 5% of $3,000,000 of proceeds raised from purchasers plus 180,000 warrants with an exercise price of $1.00 per share.The warrants have a five-year term and expire in October 2015. ITEM 5. SELECTED FINANCIAL DATA Not applicable. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Applied Minerals, Inc. is a leading global producer of halloysite clay used in the development of advanced polymer, catalytic, environmental remediation, and controlled release applications.The Company operates the Dragon Mine located in Juab County, Utah, the only commercial source of halloysite clay in the western hemisphere. Property Exploration The Dragon Mine is the only known measured resource of halloysite clay in the western hemisphere significant enough for large-scale commercial production.It is located in the Tintic District of Utah, covering 230 acres of fully owned land with mining permits for extraction of minerals.Formation is attributed to the alteration of fine clay sediments that accumulated on what was then a shallow sea floor over 600 million years ago.From 1949 through 1976, Filtrol Corporation operated the Dragon Mine.To the best of our knowledge, Filtrol mined approximately 1.35 million tons of clay valued at approximately $50 million for use as an input for a petroleum-cracking catalyst product.The mine was idle from 1977 until we leased it in 2001.We purchased the property for approximately $500,000 in cash in 2005.Under the supervision of geologist Dr. Ian Wilson, Applied Minerals Inc.’s extensive drilling program continues to explore underground areas of the Dragon property including two mines developed by prior operators, as well as one area that had previously remained unexplored.As of the date of this report, approximately 19.0 acres of 230-acre property have been explored underground.Extraction of material from targeted areas of this resource is in progress. 12 The Dragon Mine property also contains five waste piles comprised of material, which can be processed to create purified halloysite products.The piles are the result of prior mining operations that took place between 1949 and 1976.The piles are comprised mostly of mined clay that did not meet certain end-market criteria. The former operators abandoned the Dragon Mine in 1976 when they believed all economically viable resources of halloysite had been exhausted and an ability to purify the surface piles did not exist (a process is now currently available).The surface piles were never removed as the previous operator failed to appropriately remediate the land. Applied Minerals’ extraction of material from these surface piles provides an overdue remediation, while developing the waste material into commercially viable products.To date, Applied Minerals has characterized the chemistry and mineralogy of the surface piles and developed a processing system to convert them into purified halloysite products. In addition to the presence of halloysite, the Dragon Mine also possesses commercial quantities of kaolinite, illite, smectite and iron ore.Additionally, within five kilometers of the Dragon Mine, exploration is being carried out by two major mining companies to determine the possibility of the existance a large copper-gold porphyry.Testing of surface rock samples in the vicinity of the Dragon Mine carried out in the past show anomalous copper values with gold values exceeding one ounce per ton and siliver values of approximately five ounces per ton. Records indicate that, during the 1870’s, mining activity at the Dragon Mine had been focused on the iron ore presence at the mine.According to certain records kept by the former U.S. Bureau of Mines, the 305,000 tons of iron ore mined during the 1870’s produced 18,000 ounces of gold and 928,000 ounces of silver.Certain geological research indicates that the existance of certain clays, such as the ones found at the Drasgon Mine, is one of a number of possible indicators of the possible presence of an underground copper-gold porphyry.We are currently evaluating the feasibility of exploring for a potential copper-gold deposit at the Dragon Mine.If we decide to pursue such exploration activities, we can provide no assurance that our exploration activities will be successful. GOING CONCERN The independent auditors' report accompanying our December 31, 2010 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern.The financial statements have been prepared "assuming that we will continue as a going concern," that contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. CRITICAL ACCOUNTING POLICIES The following accounting policies have been identified by management as policies critical to the Company’s financial reporting: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.In these financial statements assets and liabilities involve extensive reliance on management’s estimates.Actual results could differ from those estimates. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force ("EITF"), the American Institute of Certified Public Accountants ("AICPA"), and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. Impairment of Assets FASB ASC 360-10-50 requires that long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or discontinued operations.The Company records losses due to impairment of assets held in continuing operations, and losses on assets held for sale from impairment, which is included in net loss from discontinued operations. Mining Exploration and Development Costs Land and mining property acquisitions are carried at cost.We expense prospecting and mining exploration costs.At the point when a property is determined to have proven and probable reserves, subsequent development costs are capitalized as capitalized development costs.Capitalized development costs will include acquisition costs and property development costs.When these properties are developed and operations commence, capitalized costs will be charged to operations using the units-of-production method over proven and probable reserves.Upon abandonment or sale of a mineral property, all capitalized costs relating to the specific property are written off in the period abandoned or sold and a gain or loss is recognized.At December 31, 2009 and 2008, all costs associated with the Dragon Mine have been expensed. Provision for Income Taxes Income taxes are calculated based upon the liability method of accounting in accordance with the FASB ASC 750-10-60, “Income Taxes.”In accordance with FASB ASC 750-10-60, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end.A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard to allow for recognition of such an asset.In addition, realization of an uncertain income tax position must be estimated as “more likely than not” (i.e., greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements.Further, the recognition of tax benefits recorded in the financial statements to be based on the amount most likely to be realized assuming a review by tax authorities having all relevant information. 13 Stock Options and Warrants We have stock option plans that provide for stock-based employee compensation, including the granting of stock options, to certain key employees.The plans are more fully described in Note 9 to the financial statements. We have adopted the provisions of FASB ASC 505-50 and FASB ASC 718-10-50 where compensation expense is recorded for all share-based awards granted to either non-employees, or employees and directors on or after January 1, 2006.Accordingly, compensation expense has been recognized for vesting of options and warrants to consultants and directors in the accompanying statements of operations. We account for the issuance of equity instruments (including options and warrants) to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued further guidance under ASC No. 820, Fair Value Measurements and Disclosures ("ASC 820"). ASC 820 requires disclosures about the transfers of investments between levels in the fair value hierarchy and disclosures relating to the reconciliation of fair value measurements using significant unobservable inputs (level 3 investments).ASC 820 is effective for the fiscal years and interim periods beginning after December 15, 2010.The Company will adopt the update on January 1, 2011 and expects that ASC 820 will not have a material impact on the Company's consolidated financial statements. In January 2010, the FASB issued Accounting Standard Update (“ASU”) 2010-06 to improve disclosures about fair value measurements.ASU 2010-6 clarifies certain existing disclosures and requires new disclosure regarding significant transfers in and out of Level 1 and Level 2 of fair value measurements and the reasons for the transfer.In addition, ASU 2010-06 clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The amendments in ASU 2010-06 were effective for fiscal years beginning after December 15, 2009, and for interim periods within those fiscal periods.The adoption of ASU 2010-06 did not have a material impact on our disclosure about fair value measurements. RESULTS OF OPERATIONS The Dragon Mine property has yet to produce any significant revenue and, as such, the Company generated no gross profit for the twelve months ended December 31, 2010 and 2009. Total operating expenses for the twelve months ended December 31, 2010 were $4,807,516 versus $6,701,498 for the comparable period in 2009, a decrease of $1,217,783 or approximately 20.7%.The decrease was driven by a $2,193,567, or 46.8%, decline in general and administrative expense and a $28,962, or 69.0%, decline in the loss on impairment of equipment, partially offset by a $1,007,449, or 77.5%, increase in exploration expense. Exploration expenses for the twelve months ended December 31, 2010 were $2,307,202 compared to $1,299,753 for the same period ended December 31, 2009.The increase of 77.5% was due primarily to a $290,000 increase in geological consulting expense, a $235,000 increase in wages and benefits for employees at the Dragon Mine, a $136,000 increase in contract testing expense, an $80,000 increase in equipment lease expense, a $61,000 increase in shipping expense, a $60,000 increase in utilities, a $56,000 increase in mining supplies and fuel consumption, and a $42,000 increase in depreciation expense.The increase in these costs was driven by an increased level of activity at the Dragon Mine resulting from the Company’s need to increase the production of halloysite in preparation for potential commercial-sized orders. General and administrative costs for the twelve months ended December 31, 2010 were $2,490,347, versus $4,683,914 in the comparable period in 2009.The 46.8% decrease was driven primarily by a $1,655,000 decline in legal fees, a $335,000 decrease in consulting fees related to product development, and a $118,000 decline in corporate payroll-related expense.The decline in legal expense was driven primarily by the elimination of certain legal services related to becoming SEC-compliant with our financial reporting, settling a class action lawsuit and filing documents related to the registration of stock.We expect legal fees incurred in 2011 to be lower than those incurred in 2010 as the Company continues to reduce its reliability on outside legal counsel. Our net loss before discontinued operations for the year ended December 31, 2010 was $4,891,525 compared to $6,701,498 for the same period ending December 31, 2009, a decrease of $1,809,973.The decrease was due to a net decrease in operating expense of $1,217,783 (as described above), a decrease in interest expense of $62,500 due to a net reduction in the outstanding balance of the Company’s 10% PIK Convertible-Election Notes due 2018, a $361,000 decline in the amortization of the debt discount related to certain 10% PIK-Election Convertible Notes due 2018, a reduction in the loss on the revaluation of stock awards of $128,500, the recognition of a $145,000 gain related to the forfeiture of a stock award granted to a previous CEO of the Company, the recognition of a $333,500 gain related to the reduction of an outstanding legal expense payable through a mediated settlement, partially offset by a $411,000 increase in expense related to the settlement of a class action lawsuit. The Company classified its contract mining business as a discontinued operation on December 31, 2008.Net income from discontinued operations was $123,828 for the twelve months ended December 31, 2010 versus a net loss of $64,674 in the comparable period in 2009, a decline of $188,502.The decline in net loss was driven by a $50,000 increase in other income due to the collection of previously written off accounts receivable, a $77,500 decrease in lease interest expense resulting from the disposition of certain equipment related to the discontinued contract mining business, and a $189,400 decline in other expenses reflecting the elimination of expenses related to the winding down of the contract mining operation, partially offset by $116,300 increase in the impairment expense of certain assets related to the discontinued mining operation. 14 LIQUIDITY AND CAPITAL RESOURCES Through December 31, 2010 our activities have been financed primarily the sale of equity securities and borrowings as needed.Our current asset and debt structure is explained below.We will likely need to raise additional capital in 2011 through the sale of equity and the disposal of certain non-core assets to successfully fund our operations.If we cannot raise sufficient capital through the sale of equity securities and/or the assumption of debt, our ability to fund our operations may be severely impaired and we may be unable to operate our business. Our total assets as of December 31, 2010 were $4,068,184 compared to $4,005,308 as of December 31, 2009, or an increase of $62,876.For the year ended December 31, 2010, the Company increased its current assets by $149,883 primarily through the raising of cash through the sale of $4.55 million of 10% PIK-Election Convertible Notes due 2018 and reduced its long-term assets by $9,500 through a $271,500 increase in property and equipment and an increase in deferred finance costs, net of amortization of $146,900, partially offset by the disposal of $428,000 of assets-held-for-sale related to its discontinued contract mining operation. Total liabilities were $5,629,530 at December 31, 2010 compared to $3,694,704 at December 31, 2009.Current liabilities were $720,304 at December 31, 2010 versus $1,338,983 at December 31, 2009.The $619,000 decrease was due primarily to a $781,400 decrease in accounts payable and accrued liabilities resulting from a pay down of $480,000 payables related to a third-party processor and other vendors, the write-down of approximately $300,000 of accrued legal expenses, and the reduction in a stock award payable of $123,000, partially offset by a $134,000 increase in notes payable related to the structuring of a mediated settlement agreement of legal expenses and a $150,000 increase in leases payable related to the financing of additional equipment.Long-term liabilities totaled $4,909,226 at December 31, 2010 compared to $2,355,711 at December 31, 2009.The $2,553,515 increase was due primarily to a $361,300 increase in notes payable due to the structuring of a mediated settlement related to accrued legal expenses and a $2,447,000 increase in outstanding 10% PIK-Election Convertible Notes due 2018 related to the sale of $4,550,000 million of 10% PIK-Election Notes due 2018 during 2010, partially offset by the conversion of approximately $2,100,000 of 10% PIK-Election Notes due 2018. Our principal source of cash flow during the 2010 was from the sale of $4.55 million of 10% PIK-Election Convertible Notes due 2018 and proceeds raised from the sale of certain equipment related to our discontinued contract mining operation.We expect to rely on credit facilities and public or private sales of equity for additional cash flow until we produce enough revenue to fund our operations with internally generated cash flow. Cash flows used by operating activities for the twelve months ended December 31, 2010 was $4,182,029 compared to $4,454,779 for the same period in 2009, a decrease of $272,750.This decrease in the use of cash was driven by a $1,316,333 decline in cash loss, partially offset by a $234,782 decline in cash generated from the change in operating assets and liabilities, a $440,132 decline in cash generatedfrom the change in accounts payable and accrued liabilities, and a $368,669 decline in cash generated from discontinued operations. The cash generated by investing activities for the twelve months ended December 31, 2010 was $21,667 compared to $307,396 of cash generated by such activities in the same period in 2009, a decline of $285,729.This difference was attributed to a $429,670 decline in cash generated from discontinued operations, partially offset by a $62,476 decline in purchases of equipment and vehicles, and a $150,000 increase in proceeds from assets sales. Cash flow from financing activities for the twelve months ended December 31, 2010 was $4,217,836 compared to $4,829,248 for the same period in 2009, a difference of $611,412.The decline is cash generated from financing activities was due primarily to a $500,000 decline in proceeds generated through the sale of PIK Notes, a $170,000 payment to a former executive related to the forfeiture of stock, and a $124,129 decline in proceeds generated through creation of notes payable, partially offset by the receipt of a $115,000 insurance settlement. ISSUANCE OF CONVERTIBLE DEBT In December 2008, April 2009, May 2009, July 2009, October 2009, May 2010 and October 2010, the Company sold to accredited investors, in aggregate, $10,600,000 principal amount of Series 10% PIK-Election Convertible Notes due 2018 (the “Notes”) at a conversion prices of between $0.35 and $1.00 per share (the “Conversion Price”) and entered into a Registration Rights Agreement in connection with the shares of common stock to be issued upon conversion of the Notes.The principal under the Notes is due December 15, 2018 subject to earlier acceleration or conversion of the Notes as described below.The Notes bear interest at the rate of 10% per annum payable (including by issuance of additional in kind notes) semi-annually in arrears on June 15 and December 15 of each year commencing June 15, 2009.On November 13, 2009, the December 2008, April 2009 and May 2009 Notes were converted into 10,513,809 shares of common stock.On February 8, 2010, the July 2009 Notes were converted into 324,193 shares of common stock.On June 22, 2010, the October 2009 Notes were converted into 2,133,307 shares of common stock. The remaining Notes may be converted at the option of the Noteholder at any time.The Notes may be converted by the Company no earlier than one year after their issue dates and when (i) the average closing bid price or market price of the Company’s common stock for the preceding five (5) trading days is above the Conversion Price and (ii) a registration statement is effective and available for resale of all of the converted shares or the Noteholders may sell such shares under Rule 144 under the Securities Act. OFF-BALANCE SHEET ARRANGEMENTS There are no off-balance sheet arrangements between us and any other entity that have, or are reasonable likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to investors. ITEM 6A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company has no exposure to fluctuations in interest rates, foreign currencies, or other market factors. 15 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our Consolidated Financial Statements are included herein at Item 15. Financial statement schedules are omitted as they are not applicable or the information required is included in the Consolidated Financial Statements. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE During the years ended December 31, 2010 and 2009, there were no disagreements with our independent registered public accounting firm. ITEM 8A.CONTROLS AND PROCEDURES Disclosure Controls and Procedures Pursuant to Rule 13a-15(b) of the Securities Exchange Act of 1934, as amended (referenced herein as the Exchange Act), we carried out, under the supervision and with the participation of management, including our Chief Executive Officer and our Chief Financial Officer, an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of December 31, 2010. Based on that evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that the current disclosure controls and procedures as of December 31, 2010 were not effective to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and include controls and procedures designed to ensure that information required to be disclosed by the Company in such reports is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosures. The purpose of disclosure controls is to ensure that information required to be disclosed in our reports filed with the SEC is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including our Chief Executive Officer and our Chief Financial Officer, to allow timely decisions regarding required disclosure.The purpose of internal controls is to provide reasonable assurance that our transactions are properly authorized, our assets are safeguarded against unauthorized or improper use and our transactions are properly recorded and reported to permit the preparation of our financial statements in conformity with generally accepted accounting principles. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of management and our directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Our management does not expect that our disclosure controls or our internal controls will prevent all errors and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable rather than absolute assurance that the objectives of the control system are met.The design of a control system must also reflect the fact that there are resource constraints, with the benefits of controls considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud (if any) within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that simple errors or mistakes can occur.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Our internal controls are evaluated on an ongoing basis by management.The overall goals of these various evaluation activities are to monitor our disclosure and internal controls and to make modifications as necessary, as disclosure and internal controls are intended to be dynamic systems that change (including improvements and corrections) as conditions warrant.Part of this evaluation is to determine whether there were any significant deficiencies or material weaknesses in our internal controls, or whether we had identified any acts of fraud involving personnel who have a significant role in our internal controls.Significant deficiencies are deficiencies, or combination of deficiencies, in internal control over financial reporting that are less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Material weaknesses are deficiencies, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. 16 Changes in Internal Controls In connection with the evaluation required by paragraph (d) of Rule 13a-15 under the Exchange Act, there was a change identified in our internal control over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. One change recently implemented involved requesting that a number of our vendors send all invoices to our Idaho office, where all such documentation is processed, rather than to our New York office. The successful implementation of this request will greatly reduce the possibility of an invoice sent to New York and failing to be properly recorded. The Company continues to identify ways in which it can improve controls to ensure all invoices received by the New York and Utah locations are forwarded to the Idaho office in a timely manner and identify controls to ensure that the accounting function is informed of services or goods received before period end but not yet invoiced. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control — Integrated Framework (or the COSO criteria). Based on our assessment, management believes that, as of December 31, 2010, the Company’s internal controls over financial reporting were not effective.Management continues to both assess its internal controls and attempt to identify possible ways to strengthen them. ITEM 8B.OTHER INFORMATION None. 17 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Information regarding directors and executive officers of the registrant and corporate governance is incorporated herein by reference from our 2011 Proxy Statement. ITEM 10. EXECUTIVE COMPENSATION Information regarding executive compensation is incorporated herein by reference from our 2011 Proxy Statement. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Information regarding security ownership of certain beneficial owners and management and related stockholder matters is incorporated herein by reference from our 2011 Proxy Statement. ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE Information regarding certain relationships, related transactions and director independence is incorporated herein by reference from our 2011 Proxy Statement. ITEM 13. PRINCIPAL ACCOUNTING FEES AND SERVICES Information regarding fees paid to our principal accountant and our Audit Committee’s pre-approval policies and procedures is incorporated herein by reference from our 2011 Proxy Statement. 18 ITEM 14. EXHIBITS Exhibit Number Description of Exhibit Articles of Incorporation, as amended Bylaws, as amended Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued December 30, 2008 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued April 7 – 9, 2009 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued May 1, 2009 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued July 28, 2009 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued October 26, 2009 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued May 17, 2010 Form on 10% PIK Election Convertible Note and related Registration Rights Agreement issued October 25, 2010 Lyon Employment Agreement Amendment to Lyon Employment Agreement Compensation arrangements of directors Amendment to compensation arrangements of directors Compensation arrangements of director Taft Consulting Agreement with Morris Weiss Additional Consulting Agreement with Morris Weiss Ronald Price separation agreement Agreement with Material Advisors LLC Agreement for Appointment of Agent for the Sale of Assets with AAMCOR LLC Settlement Agreement (“Class Action Settlement Agreement”) with the lead plaintiffs in the class action In Re Atlas Mining Company Securities Litigation Settlement Agreement with William Jacobson Settlement Agreement with Robert Dumont Terms of private placements of securities Compensation Agreement with Forbearing Shareholders Certification pursuant to Rule 13a-14 of the Securities Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, of the Principal Executive Officer Certification pursuant to Rule 13a-14 of the Securities Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, of the Principal Financial Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, of the Principal Financial Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, of the Principal Financial Officer 1) Incorporated by reference to exhibit 99.1 included in the Registrant's Current Report on Form 8-K, filed on November 3, 20009 2) Incorporated by reference to exhibit 99.2 included in the Registrant's Current Report on Form 8-K filed November 3, 2009. 3) Incorporated by reference to exhibits 99.2 and 99.3 included in the Registrant's Current Report on Form 8-K filed January 7, 2009. 4) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed April 10, 2009 5) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed May 4, 2009. 6) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed July 28, 2009. 7) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed October 26, 2009. 8) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed May 20, 2010. 9) Incorporated by reference to exhibits 99.1 and 99.2 included in the Registrant's Current Report on Form 8-K filed October 28, 2010. Incorporated by reference to exhibit 99.1 included in the Registrant's Current Report on Form 8-K filed on July 3, 2008 Incorporated by reference to Item 8.01included in the Registrant's Current Report on Form 8-K filed on October 2, 2008 Incorporated by reference to Item 5.02 (ii) and (iii) included in the Registrant's Current Report on Form 8-K filed on January 17, 2008 Incorporated by reference to Item 8.01 included in the Registrant's Current Report on Form 8-K filed on October 2, 2008 Incorporated by reference to Item 5.02 included in the Registrant's Current Report on Form 8-K filed on October 22, 2008 Incorporated by reference to exhibit 99.4 included in the Registrant's Current Report on Form 8-K filed on May 4, 2009 19 Incorporated by reference to Item 5.02 included in the Registrant's Current Report on Form 8-K filed on May 4, 2009. Incorporated by reference to exhibit 10.11 in the Registrant’s Form 10-K filed on July 28, 2009 Incorporated by reference to exhibit 99.1 included in the Registrant's Current Report on Form 8-K filed on January 7, 2009 Incorporated by reference to exhibit 10.13 in the Registrant’s Form 10-K filed on July 28, 2009 Incorporated by reference to exhibit 10.14 in the Registrant’s Form 10-K filed on July 28, 2009 Incorporated by reference to exhibit 10.15 in the Registrant’s Form 10-K filed on July 28, 2009 Incorporated by reference to exhibit 10.16 in the Registrant’s Form 10-K filed on July 28, 2009 Incorporated by reference to Items 3.02, 8.01, 8.01,2.03, 2.03, 2.03 and 2.03 included in the Registrant's Current Reports on Form 8-K filed on January 16, 2009, May 29, 2008, September 29, 2008, January 7, 2009, April 10, 2009, May 4, 2009 and October 26, 2009. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Page Report of Independent Registered Public Accounting Firm F 21 Financial Statements: Consolidated Balance Sheets as of December 31, 2010 and 2009 F 22 Consolidated Statements of Operations and Comprehensive Loss for Years Ended December 31, 2010 and 2009 F 24 Consolidated Statements of Shareholders’ Equity for the Years Ended December 31, 2010 and 2009 F 27 Consolidated Statements of Cash Flows for Years Ended December 31, 2010 and 2009 F 28 Notes to Consolidated Financial Statements F 29 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Applied Minerals, Inc.: We have audited the accompanying consolidated balance sheets of Applied Minerals, Inc. (“the Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the two-year period ended December 31, 2010. Applied Mineral Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Applied Minerals, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As described in Note 2 to the consolidated financial statements, the Company has an accumulated deficit from operations and a net deficiency in working capital that raises doubts about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. PMB HELIN DONOVAN, LLP /s/PMB Helin Donovan, LLP Spokane, Washington April 15, 2011 F 21 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets December 31, December 31, Current Assets Cash and cash equivalents $ $ Accounts receivable - 0 - Mining supplies inventory - 0 - Investments – available for sale - 0 - Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property and Equipment Other Assets Assets from discontinued operations being held for sale Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. F 22 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) Consolidated Balance Sheets December 31, December 31, Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable - 0 - Long-term portion of leases payable Total Long-Term Liabilities Other Liabilities Convertible debt (PIK Notes) Amortizable discount (PIK Notes) ) ) Liabilities from discontinued operations Total Other Liabilities TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 69,704,393 and 69,781,351 shares issued and outstanding at December 31, 2010 and 2009, respectively Additional paid-in capital – common stock Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Accumulated other comprehensive loss - 0 - ) Total Applied Minerals, Inc. stockholders’ equity (deficit) ) Noncontrolling interest Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. F 23 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss For the Period January 1, 2009 (Beginning of Exploration Stage) For the year ended through December 31, December 31, REVENUES $
